Opinion issued December 13, 2006.







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01119-CV



IN RE HENRY CLEBURNE MCMICHAEL IV




Original Proceeding on Petition for Writ of Prohibition or Injunction



MEMORANDUM  OPINION

	Relator filed a petition for writ of prohibition or injunction asking this Court
to restrain the Respondent (1) from hearing Real Party in Interest Jackie McMichael's
motion for contempt. 
	We deny the petition for writ of prohibition or injunction.
	We deny the relator's motion for emergency stay.





PER CURIAM


Panel consists of Justices Jennings, Keyes, and Bland.
 
1. Respondent is the Honorable Doug Warne, judge of the 311th District Court of Harris
County, Texas.  The underlying case is In the Interst of HCM and TJM, children, Cause No.
2003-44907.